           Case 7:19-cv-00669-LSC Document 86 Filed 10/15/19 Page 1 of 4               FILED
                                                                              2019 Oct-15 PM 04:28
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

DERRICK JAMES WILLIAMSON, JR. )(
PRO SE                       )(
        Plaintiff,           )(
                             )(
v.                           )(
                             )(
ALABAMA DEPARTMENT OF
MENTAL                       )(                      Case No. 7:19-cv-00669-LSC
HEALTH ET AL.,               )(
                             )(                            UNOPPOSED
        Defendants.          )(

     DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME

         The Defendants Alabama Department of Mental Health, Lynn Beshear, Zelda

Diane Baugher, Lynn Hubbard, Annie Delois Jackson, Joe Long, Robert Anderson,

Jr., and Joseph Rittner, respectfully request, pursuant to Federal Rule of Civil

Procedure 6(b)(1)(A), an Extension of Time to respond to the Plaintiff’s First

Amended and Verified Complaint. The Plaintiff’s First Amended and Verified

Complaint was filed on October 4, 2019, which would make the Defendants’

responsive pleading due on October 18, 2019.

         The First Amended and Verified Complaint contains 385 paragraphs, 1 16

causes of action, a 4-page prayer for relief, and 84 pages. Each paragraph is

numbered differently than the paragraphs in the initial Complaint. Defense counsel


1
    This is 171 more paragraphs than the original Complaint.


                                           1
        Case 7:19-cv-00669-LSC Document 86 Filed 10/15/19 Page 2 of 4




has spent significant time reading the First Amended and Verified Complaint and

comparing it to the initial Complaint. Not all of the causes of actions are pled against

all Defendants. Defense counsel anticipates filing a separate responsive pleading for

each of the eight Defendants because the claims are individualized.

      Because of the length of the Complaint and the number of Defendants,

undersigned counsel respectfully requests that this Court grant 14-day extension,

which would make the responsive pleadings due November 1. The Plaintiff will

not be prejudiced by an extension.

      On October 15, counsel for the Defendants sent an email to the Plaintiff,

requesting that he consent to an extension for the responsive pleadings of the

Defendants. The Plaintiff agreed to a 14-day extension.

      Defense counsel has been working diligently on this case. Since the hearing

on September 25, 2019, the Defendants have filed pleadings responsive to the

Plaintiff’s Supplemental Complaint and have served answers to fourteen sets of

discovery propounded by the Plaintiff (in addition to the six sets answered before

the hearing). Since the hearing, the Plaintiff has served an additional eight sets of

discovery to the Defendants.

      In addition, one of the Defendants has been out of the office since October 10

and will return October 21. Undersigned defense counsel have each been in the

office only one full day each since the Amended Complaint was filed and also have



                                           2
        Case 7:19-cv-00669-LSC Document 86 Filed 10/15/19 Page 3 of 4




other matters to which to attend, including hearings, depositions, and meetings that

have been scheduled for several months

      WHEREFORE, the Defendants request that this Honorable Court grant this

Motion for Extension of Time and allow these Defendants until November 1, 2019

to file their responsive pleadings to the Plaintiff’s First Amended and Verified

Complaint.

                                      Respectfully submitted,

                                      TERRI OLIVE TOMPKINS (TOM-013)

                                      /s/ TERRI OLIVE TOMPKINS
                                      Attorney for Defendants
                                      PHELPS, JENKINS, GIBSON & FOWLER,
                                      L.L.P.
                                      1201 Greensboro Avenue
                                      Tuscaloosa, Alabama 35401
                                      Telephone: (205) 345-5100

                                      EDWARD C. HIXON

                                      /s EDWARD C. HIXON
                                      Attorneys for Defendant ADMH
                                      Alabama Department of Mental Health
                                      Bureau of Legal Services
                                      Department of Mental Health
                                      P. O. Box 301410
                                      Montgomery, AL 36130-1410

                         CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing pleading or paper has been served upon:
                         Derrick James Williamson, Jr.
                     8816 Old Greensboro Road, Apt. 20104
                            Tuscaloosa, AL 35405


                                         3
        Case 7:19-cv-00669-LSC Document 86 Filed 10/15/19 Page 4 of 4




on this 15th day of October, 2019, by electronically filing, delivering a copy to each,
by mailing a copy to each by first class United States Mail, postage prepaid,
addressed to them at their last known address or, if no address is known, by leaving
it with the Clerk of this Court.

                                              /s/ TERRI OLIVE TOMPKINS
                                              Attorney for Defendants




                                          4
